Citation Nr: 0802463	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for neuropathy of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the above claims.  In an 
April 2005 rating decision, the RO reconsidered the veteran's 
claims and reconfirmed the denials.

The veteran was afforded personal hearings before a hearing 
officer at the RO in April 2006 and before the undersigned in 
September 2007.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the September 2007 personal hearing, the veteran 
stated that he received treatment for his neck and bilateral 
shoulder condition from a hospital at Fort Sill, Oklahoma, in 
1971, while he was living off-post.  (September 2007 Hearing 
transcript, p. 3.)  The veteran also stated that in September 
1973, he injured his left leg and received treatment from the 
infirmary in "Kichingen Fort" in Germany.  (September 2007 
Hearing transcript, p. 15.)  The record does not contain any 
medical records from these facilities; however, there is no 
indication that these records were requested.  Given that the 
specific bases for the RO denial of the claims was that there 
was no evidence of treatment, the RO should attempt to obtain 
these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional service medical records showing 
neck, bilateral shoulder or left leg 
treatment from the National Personnel Records 
Center (NPRC) or other pertinent source, 
including treatment records from Fort Sill, 
Oklahoma and "Kichingen Fort," Germany.  
See September 2007 Hearing transcript, p. 3, 
15.  All efforts to obtain these records 
should be fully documented, and the NPRC and 
any other source contacted must provide a 
negative response if records are not 
available.

2.  Thereafter, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



